Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	In view of the N/AP filed on 10/25/2020, PROSECUTION IS HEREBY REOPENED.  The rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/APU M MOFIZ/            Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                            


Reasons for Reopen

generate driving instructions of the car” had been omitted on the 03/10/2020 set of claims but the ensuing 05/29/2020 office action, a CTFR, still maintained the rejection and its reasoning.

Claim Rejections - 35 USC §112

3. 	The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. 	Independent claims 1, 3 and 18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. These claims contain new matter. These claims recite “combining, at the Internet search engine, the visual, non-text object from the image and text derived from the image to obtain a mixed combination search input query”.
However, this is not supported by the original disclosure. Paragraph 2 on page 9 of the instant specification does disclose combining “non-text object from the image” (the image itself) and “text derived from the image” (using OCR). However, nowhere in the disclosure does it state that the input is a “visual” input. The visual input, as known by one having ordinary skill in the art, normally comprises images or pictures. . As such, these claims lack written description.
Also, these independent claims disclose the concept of searching images by using the images themselves, not the text extracted from images using OCRs and/or metadata embedded 

Claim Rejections -35 USC §103

5.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

6.	Claims 1, 3-4, 18 and 56-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gokturk et al (US 20060253491) in view of Reuther (US 20070250487) and further in view of Negreiro (US 20050073436).
Claim 1:
Gokturk suggests a computer-implemented method, comprising: receiving, at [Gokturk: Par 4, 57 and 207]. Gokturk suggests identifying, at the [Gokturk: Par 32 and 34, captured image or photo].  Gokturk suggests combining, at the [Gokturk: Par 34, 38 and 44] and text derived from the image [Gokturk: 37 and 40] or speech input at the mobile phone to obtain a mixed combination search input [Gokturk: Par 52, the combination of various features]. Gokturk
 suggests searching, by the [Gokturk: Par 38, 40, 44 and 52]. Gokturk suggests dividing, at the [Gokturk: Par 38, 40, 44, 57 and 52, Internet searching usually involves various servers. Conducting queries at various servers or computers is equivalent to sending these sub-queries to those servers for searching]. Gokturk suggests retrieving, from the [Gokturk: Par 32, 34, 37 and 52].
Reuther suggests ranking, at the [Reuther: Par 59, “taxonomy browsing history”].
Both references (Gokturk and Reuther) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Gokturk and Reuther before him/her, to modify the system of Gokturk with the teaching of Reuther in order to rank search results based on browsing histories of users [Reuther: Par 59, “taxonomy browsing history”]..
Negreiro suggests generating a search query comprising an image from a car video camera of a mobile phone, generating read out traffic signs [Negreiro: Par 12, 20 24, 24, 26,32 and 44].
Three references (Gokturk, Reuther and Negreiro) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Gokturk, Reuther and Negreiro before him/her, to modify the system of Gokturk and Reuther with the teaching of Negreiro in order to search data using vehicle’s camera [Negreiro: Par 12, 24, 24, 26 and 44].
Claim 3:
Claim 3 is essentially the same as claim 1 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 4:
The combined teachings of Gokturk, Reuther and Negreiro suggest a memory unit comprising software capable of causing a processor to execute the method of claim 1 [Gokturk: Fig 1-3].
Claim 18:
Claim 18 is essentially the same as claim 1 and rejected under the same reasons as applied above.
Claim 56:
The combined teachings of Gokturk, Reuther and Negreiro suggest wherein, contextual terms are functional such as date, time, location or conditional [Gokturk: Par 35, 40, 63 and 81, location and time].
Claim 57:
The combined teachings of Gokturk, Reuther and Negreiro suggest wherein, contextual terms have ontologies [Reuther: Par 59].
Therefore, the limitations of claim 57 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.
Claim 58:
The combined teachings of Gokturk, Reuther and Negreiro suggest wherein, at least one context ontology is dynamically derived and uses relative weights [Reuther: Par 14 and 40, automatically or dynamically generating or updating taxonomies and par 59, ranking or weighing search results using ontology of browsing history].
Three references (Gokturk, Reuther and Negreiro) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Gokturk, Reuther and Negreiro before him/her, to modify the system of Gokturk and Reuther with the teaching of Negreiro in order to generate or update ontologies [Negreiro: Par 14, 40 and 49].
Claim 59:
The combined teachings of Gokturk, Reuther and Negreiro suggest wherein, at least one context ontology weight is user assigned [Reuther: Par 40 and 59, publishing staff can manipulate the ranking].
Three references (Gokturk, Reuther and Negreiro) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, Gokturk, Reuther and Negreiro before him/her, to modify the system of Gokturk and Reuther with the teaching of Negreiro in order to manipulate the browsing taxonomies [Negreiro: Par 40 and 59].
Claim 60:
Claim 60 is essentially the same as claim 56 and rejected under the same reasons as applied above.
Claim 61:
Claim 61 is essentially the same as claim 57 and rejected under the same reasons as applied above.
Claim 62:
Claim 62 is essentially the same as claim 58 and rejected under the same reasons as applied above.

Claim 63:
Claim 63 is essentially the same as claim 59 and rejected under the same reasons as applied above.
Claim 64:
Claim 64 is essentially the same as claim 56 and rejected under the same reasons as applied above.
Claim 65:
Claim 65 is essentially the same as claim 57 and rejected under the same reasons as applied above.
Claim 66:

Claim 67:
Claim 67 is essentially the same as claim 59 and rejected under the same reasons as applied above.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
02/17/2021

/HUNG D LE/Primary Examiner, Art Unit 2161